DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 100 743.1, filed on 1/16/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motion  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  

Regarding claim 9, the limitation that recites “a front face of the component for removing a first coating and is focused on a rear face of the component for removing a second coating” should have the antecedent basis reflecting the dependency upon claim 1.
Appropriate correction is required.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements. 
Regarding claim 1, the Examiner asserts that a reasonably broad interpretation of the term “coating” includes layers of the transparent component.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “a first coating” is unclear.  Specifically, it is unclear how the first coating relates to the “coating of a transparent component”, as recited in the preamble.  A substantially similar clarity issue arises in regards to the limitation that recites “a second coating”.
Regarding claim 1, the limitation that recites “a laser beam” is unclear.  Specifically, it is unclear if this term is referring to the laser beam introduced in the preamble or a different laser beam.  For the purposes of examination, this element will be interpreted to read on the same laser beam.
Claim 5 is recites the limitation "the laser beam source".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation that recites “a recess” is unclear.  Specifically, it is unclear if this term is referring to the recess introduced in claim 1 or a different recess.  For the purposes of examination, this element will be interpreted to read on the same recess.

Claims 2-4 and 6 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20170158551 (hereinafter Bookbinder).
Regarding claim 1, Bookbinder discloses a method for producing recesses (“when damage sites in CS exist, the penetration of new crack into this site will be significantly easier due to the void in the material [i.e., 2001 in Fig. 20] and presence of hoop stress and micro-cracks around a perforated site”, emphasis added, paragraph [0117], Bookbinder) in a coating (CS layer 2003, paragraphs [0117]-[0118] and Fig. 20, reproduced below, Bookbinder) of a transparent component (CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder) of a lighting device (“flat panel displays for touch screens, Bookbinder), the recess (2001, Fig. 20, Bookbinder) being produced by locally removing the coating using a laser beam (“[a] specific example where glass is perforated with optimized spacing such as >100 um in distance can be done at an appropriate translation speed of the laser beam with given repetition rate of the laser”, emphasis added, paragraph [0116], Bookbinder).

    PNG
    media_image1.png
    304
    809
    media_image1.png
    Greyscale

Additionally, Bookbinder discloses removing a first coating (CS layer 2003 on top of CT layer 2005, Fig. 20, Bookbinder) on a front face of the component (top surface of CT layer 2005, Fig. 20, Bookbinder) using a laser beam (laser radiation 2a, Fig. 21, reproduced below, Bookbinder) that is directed from the front face of the first coating onto the component (Fig. 21, Bookbinder).

    PNG
    media_image2.png
    555
    676
    media_image2.png
    Greyscale

Further, Bookbinder discloses removing a second coating (CS layer 2003 on the bottom of CT layer 2005, Fig. 20, Bookbinder) on an opposite rear face of the component (bottom surface of CT layer 2005, Fig. 20, Bookbinder) using the laser beam (laser radiation 2a, Fig. 21, Bookbinder) that is directed from the front face onto the component (Fig. 21, Bookbinder) and removes the second coating (CS layer 2003 on the bottom of CT layer 2005, Fig. 20, Bookbinder) by passing through the transparent component (CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder).  To clarify, the Examiner takes the position that the upper surface of CT 2005 is analogous to surface 1a and the bottom surface of CT 2005 is analogous to surface 1b.  Moreover, Bookbinder discloses damaging “both CS layers 2003 without affecting the CT layer 2003 of a Bookbinder is directed toward laser ablation (paragraph [0048]), the Examiner takes the position that Bookbinder’s disclosure of damaging the CS layer 2003 reads on removal of material.
In addition, Bookbinder discloses “various possibilities for processing the substrate by forming the laser beam focal line at different positions within the transparent material relative to the substrate” (paragraph [0019] and Figs 3B-2 and 3B-3, reproduced below, Bookbinder).  Further, Bookbinder discloses “that the position of laser beam focal line 2b can be controlled by suitably positioning and/or aligning the optical assembly 6 relative to layer 1 as well as by suitably selecting the parameters of the optical assembly 6” (paragraph [0076]).

    PNG
    media_image3.png
    790
    421
    media_image3.png
    Greyscale

Moreover, Bookbinder discloses “electrochromic glass coated with transparent conductive layers (e.g. ITO). Cutting glass that already has transparent conducting layers such as indium tin oxide (ITO) is of high value for electrochromic glass applications and also touch panel devices” (paragraph [0096]).
Bookbinder discloses “thin film patterning, or surface pattering” paragraphs [0059]-[0062].
Regarding claim 2, Bookbinder discloses all of the limitations of claim 1, which claim 2 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein, to remove the first coating (CS layer 2003 on top of CT layer 2005, Fig. 20, reproduced below on the left, Bookbinder), the laser beam (laser radiation 2a, Fig. 21, Bookbinder) is focused on the front face (focal line 2B, Fig 3B-2, reproduced below on the right, Bookbinder) of the component (CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder).  To clarify, the Examiner takes the position that the upper surface of CT 2005 is analogous to surface 1a and the bottom surface of CT 2005 is analogous to surface 1b.  

    PNG
    media_image1.png
    304
    809
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    183
    391
    media_image4.png
    Greyscale



Regarding claim 3, Bookbinder discloses all of the limitations of claim 1, which claim 3 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein, to remove the second coating (CS layer 2003 on the bottom of CT layer 2005, Fig. 20, reproduced below on the left, Bookbinder), the laser beam Bookbinder) is focused on the front face (focal line 2B, Fig 3B-3, reproduced below on the right, Bookbinder) of the component (CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder).  To clarify, the Examiner takes the position that the upper surface of CT 2005 is analogous to surface 1a and the bottom surface of CT 2005 is analogous to surface 1b.  

    PNG
    media_image1.png
    304
    809
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    222
    396
    media_image5.png
    Greyscale



Regarding claim 4, Bookbinder discloses all of the limitations of claim 1, which claim 4 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein the laser beam (laser radiation 2a, Fig. 21, Bookbinder) is generated by a laser beam source (laser source, paragraph [0049], Bookbinder) which generates the laser beam with a wavelength that is transparent to the component (layer 1 which is transparent to the wavelength of laser beam 2, paragraph [0068] and Fig. 21, Bookbinder).
Regarding claim 5, Bookbinder discloses all of the limitations of claim 1, which claim 5 depends upon, as discussed above.  Additionally, Bookbinder Bookbinder), so that a recess (2001, Fig. 20, Bookbinder) is produced on the front and rear face of the component (upper and bottom CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder) by moving the laser beam (laser radiation 2a, Fig. 21, Bookbinder).  Further, Bookbinder teaches “where the part has a precisely defined shape or perimeter determined by a closed contour of perforations formed through MPA effects induced by the laser” (paragraph [0051]).  
Moreover, Bookbinder discloses “the defect line may not be a continuous channel, and may be blocked or partially blocked by portions or sections of solid material (e.g., glass)” (paragraph [0045]).  The Examiner takes the position that the defect line, at least, implies wherein both recesses are produced with the same shape.  
Regarding claim 7, Bookbinder discloses all of the limitations of claim 1, which claim 7 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein to change the focusing of the laser beam (laser radiation 2a, Fig. Bookbinder) from the front to the rear face of the component (upper and bottom CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder), the focusing of the laser beam is changed by focusing optics or the laser beam source is repositioned (“that the position of laser beam focal line 2b can be controlled by suitably positioning and/or aligning the optical assembly 6 relative to layer 1 as well as by suitably selecting the parameters of the optical assembly 6”, paragraph [0076], Bookbinder) or the component is moved by a movement of the mounting system.
Regarding claim 8, Bookbinder discloses all of the limitations of claim 1.  Additionally, Bookbinder discloses a device (“FIG. 15a shows a laser assembly connected to an optical assembly (roughly shown as a combination at 1505)”, paragraph [0099], Bookbinder) for producing recesses (“when damage sites in CS exist, the penetration of new crack into this site will be significantly easier due to the void in the material [i.e., 2001 in Fig. 20] and presence of hoop stress and micro-cracks around a perforated site”, emphasis added, paragraph [0117], Bookbinder) in a coating (upper and lower CS layer 2003, Fig. 20, reproduced below, Bookbinder) of a transparent component (CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder) of a lighting device (“flat panel displays for touch screens, tablets, smartphones and televisions”, paragraphs [0003] and [0095], Bookbinder).
Bookbinder discloses damaging “both CS layers 2003 without affecting the CT layer 2003 of a glass substrate” (paragraph [0118]).  Further, as Bookbinder is directed toward laser ablation (paragraph [0048]), the Examiner takes the position that Bookbinder’s disclosure of damaging the CS layer 2003 reads on removal of material.

    PNG
    media_image1.png
    304
    809
    media_image1.png
    Greyscale

Moreover, Bookbinder discloses “electrochromic glass coated with transparent conductive layers (e.g. ITO). Cutting glass that already has transparent conducting layers such as indium tin oxide (ITO) is of high value for electrochromic glass applications and also touch panel devices” (paragraph [0096]).
Regarding claim 9, Bookbinder discloses all of the limitations of claim 8, which claim 9 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein a laser beam source (“a laser assembly connected to an optical assembly (roughly shown as a combination at 1505)”, paragraph [0099], Bookbinder) for generating the laser beam (laser radiation 2a, Fig. 21, Bookbinder) is provided and wherein the distance of the laser beam source to the component is adjustable (“that the position of laser beam focal line 2b can be controlled by suitably positioning and/or aligning the optical assembly 6 relative to layer 1 as well as by suitably selecting the parameters of the optical assembly 6”, paragraph [0076], Bookbinder) such that the laser beam is focused on a front face of the component (focal line 2b on surface 1a, Fig. 3B-2, reproduced below on the left, Bookbinder) for removing a first coating (CS layer 2003 on top of CT layer 2005, Fig. 20, Bookbinder) and is focused on a rear face of the component (focal line 2b on surface 1a, Fig. 3B-3, reproduced below on the right, Bookbinder) for removing a second coating (CS layer 2003 on the bottom of CT layer 2005, Fig. 20, Bookbinder).

    PNG
    media_image6.png
    175
    399
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    212
    382
    media_image7.png
    Greyscale



To clarify, the Examiner takes the position that the upper surface of CT 2005 is analogous to surface 1a and the bottom surface of CT 2005 is analogous to surface 1b.  Moreover, Bookbinder discloses damaging “both CS layers 2003 without affecting the CT layer 2003 of a glass substrate” (paragraph [0118]).  Bookbinder is directed toward laser ablation (paragraph [0048]), the Examiner takes the position that Bookbinder’s disclosure of damaging the CS layer 2003 reads on removal of material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view of U.S. Patent Application Publication No. 20130319981 (hereinafter Paganelli).
Regarding claim 6, Bookbinder discloses all of the limitations of claim 1, which claim 6 depends upon, as discussed above.  Additionally, Bookbinder discloses wherein the removal of the coating (2001, Fig. 20, Bookbinder) on the front face and on the opposite rear face of the component (upper and bottom CT layer 2005 of a glass substrate, paragraphs [0117]-[0118] and Fig. 20, Bookbinder).  Moreover, Bookbinder discloses damaging “both CS layers 2003 without affecting the CT layer 2003 of a glass substrate” (paragraph [0118]).  Further, as Bookbinder is directed toward laser ablation (paragraph [0048]), the Bookbinder’s disclosure of damaging the CS layer 2003 reads on removal of material.
The Examiner asserts that the disclosure of Bookbinder contains an implicit disclosure of a mounting system for the workpiece.
However, Bookbinder does not explicitly disclose clamping of the component in a mounting system.
Paganelli is directed toward machining of workpieces by laser ablation of moulds for glass (paragraph [0017] and Abstract).  Pagnelli teaches clamping of the component in a mounting system (“workpiece (not visible) can be clamped on the table resp. workpiece-holder 7 within the laser machine tool”, paragraph [0031], Paganelli).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bookbinder to incorporate the teachings of Paganelli to include clamping of the component in a mounting system.  One skilled in the art would have been motivated to combine the references because doing so would “accomplish the necessary machining steps without the need to move or to reposition the clamped bulky workpiece”.  See Paganelli, paragraph [0014].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761